Citation Nr: 0120565	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  96-48 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from October 1943 to November 1945, and who 
died in February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In July 1999, the Board issued a decision denying service 
connection for the cause of the veteran's death.  By order 
dated November 2000, the United States Court of Appeals for 
Veterans Claims (Court) granted the appellee's motion 
vacating and remanding the Board's decision.  A copy of the 
motion and a copy of the Court's order have been included in 
the veteran's claims file.  


REMAND

The appellant has submitted records from the Port Huron 
Hospital, dated from November 1982 to February 1996.  It is 
unclear if these are all of the records from the Port Huron 
Hospital.  In March 1998 the RO submitted a request to Port 
Huron Hospital for all records relating to treatment of the 
veteran from the time of his discharge from active service 
until February 1982, the date of the earliest record 
submitted by the appellant.  Port Huron Hospital responded, 
indicating that a "Letter of Authority" was needed to release 
documents after the expiration of a patient.

A July 1996 letter from Virender D. Parekh, M.D., a private 
physician, reflects that the veteran had been followed by him 
for the past few years.  The record indicates that in March 
1998 the RO requested copies of records relating to treatment 
of the veteran from Dr. Parekh.  The record does not indicate 
that a response has been received.  

In a March 1998 statement the appellant indicated that the 
veteran had received treatment from a Dr. Fred Ludwig, 
immediately following his discharge from service.  However, 
Dr. Ludwig had retired from practice and his records had been 
destroyed.  The appellant submitted Dr. Ludwig's address in 
the event a statement from him was desired.  

The appellee's motion for remand, granted by the Court's 
November 2000 order notes that there has been a change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and is applicable to all 
claims filed on or after the date of enactment of the VCAA.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

During the veteran's lifetime, service connection had been 
established for anxiety state superimposed on constitutional 
predisposition and a 30 percent evaluation assigned.  The 
appellant asserts that the veteran's service-connected 
disability caused his cardiovascular disease that resulted in 
his death.

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the appellant 
and advise her that records submitted by 
her from Port Huron Hospital from 1982 to 
1996 have been received.  She should also 
be advised of Port Huron Hospital's April 
1998 response to the VA regarding denial 
of release of medical records.  She 
should be informed that if she believes 
any additional medical records exist at 
Port Huron Hospital she should obtain 
those and submit them to the RO or she 
should provide the RO with the 
authorization requested by Port Huron 
Hospital so that VA may directly obtain 
these records.  

2.  The RO should contact the appellant 
and advise her that records submitted by 
her, reflecting treatment by Dr. Parekh, 
have been received.  However, a response 
from Dr. Parekh, to a VA request for 
records relating to his treatment, has 
not been received.  She should be 
informed that if she believes any 
additional records from Dr. Parekh exist 
she should obtain those records and 
submit them to the RO.

3.  The RO should contact Dr. Fred 
Ludwig, M.D., a private physician, at the 
address reflected in the appellant's 
March 1998 statement, and ask him to 
provide a statement indicating the period 
of time, beginning and ending dates, 
during which he provided treatment to the 
veteran.  He should be requested to 
provide a statement as to what symptoms 
or disabilities of the veteran he treated 
and the earliest date that he treated 
these symptoms.  This should be 
accomplished after obtaining any 
necessary release from the appellant.

4.  Then, the claims folder should be 
reviewed by an appropriate VA physician 
for the purpose of obtaining an opinion 
regarding any etiology between the 
veteran's service-connected disability 
and his death or between his active 
service and his death.  The claims folder 
must be made available for review and the 
physician's report should reflect that 
such review is accomplished.  Based on a 
review of the evidence, the physician is 
requested to provide opinions on the 
following:  (1) Whether it is as least as 
likely as not that the veteran's 
cardiovascular disability existed during 
his active service, within one year of 
discharge from his active service in 
November 1945, or was otherwise related 
to his active service; (2) whether it is 
as least as likely as not that the 
veteran's cardiovascular disability was 
proximately due to or the result of, or 
had been chronically worsened by the 
veteran's service-connected anxiety state 
superimposed on constitutional 
predisposition; or (3) whether it is as 
least as likely as not that the veteran's 
service-connected anxiety state 
superimposed on constitutional 
predisposition either:  (a) caused or 
contributed substantially or materially 
to cause death; (b) resulted in 
debilitating effects and general 
impairment of health to an extent that 
rendered the veteran materially less 
capable of resisting the effects of other 
disease that primarily caused death; or 
(c) were of such a severity as to have 
had a material influence in accelerating 
the veteran's death.  A complete 
rationale for any opinion offered should 
be given.

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




